DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021.
Drawings
Drawings 1-15 are objected to because the drawings do not meet 37 C.F.R. 1.84 permitting satisfactory reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivieri et al. (US 2,999,213).
1. Olivieri et al. shows a waveguide switch rotor, comprising: a cylindrical rotor face (17) extending between a rotor top (20) and a rotor bottom (21) with an axis of rotation passing through the rotor top and the rotor bottom (axis 23); a first pair of waveguide ports disposed onto the cylindrical rotor face defining a first waveguide path passing into and out of the rotor face (13, 14 or 15, 16); and a lattice of evenly-spaced isolation posts (short circuiting conductive members 31 - col. 3, ln 24) extending from the cylindrical rotor face and surrounding the pair of waveguide ports (wherein the broadest reasonable 
2. The waveguide switch rotor according to claim 1, further comprising a second pair of waveguide ports disposed onto the cylindrical rotor face defining a second waveguide path passing into and out of the rotor face, wherein the second waveguide path does not intersect the first waveguide path (second ports 13, 14 or 15, 16).
3. The waveguide switch rotor according to claim 1, wherein the first waveguide path comprises at least one of the following: waveguide, resonant cavity, filter, diplexer, hybrid coupler, limiter, circulator, combiner and divider (waveguide). 
4. The waveguide switch rotor according to claim 1, wherein the each of the isolation posts has a height, h, a cross-section of a square and four exposed vertices surrounding a top face (where a bisecting cross section of rectangular elements 31 would comprise a square). 
8. The waveguide switch rotor according to claim 1, further comprising a bearing mount disposed on the rotor bottom and extending coaxially with the axis of rotation (bearings 19 for bottom portion of shaft 23 - Fig. 2). 
11. The waveguide switch rotor according to claim 1, further comprising a bearing mount extending from the rotor coaxially with the axis of rotation (bearings 18, 19, mounts unlabeled represented by art-recognized shading). 
17. A waveguide switch housing, comprising: a waveguide switch rotor, comprising: a cylindrical rotor face extending between a rotor top and a rotor bottom, with an axis of rotation passing through the rotor top and the rotor bottom; a first pair of rotor waveguide ports disposed onto the cylindrical rotor face defining a first waveguide path passing into and out of the rotor face; and a lattice of evenly-spaced isolation posts extending from the cylindrical rotor face and surrounding the pair of rotor waveguide ports; and a waveguide switch stator having a cylindrical opening for receiving the waveguide switch . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olivieri et al. (US 2,999,213) in view of Nelson (US 5,206,610).
7. Olivieri et al. teaches the waveguide switch rotor according to claim 1, but is silent wherein a centerline passing through the first waveguide path passing into and out of the rotor face does not lie in a plane. 
Nelson shows a waveguide switch rotor wherein a centerline passing through the first waveguide path passing into and out of the rotor face does not lie in a plane (Fig. 6 showing U shaped waveguide path). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first waveguide path disclosed by Olivieri et al. wherein a centerline passing through the first waveguide path passing into and out of the rotor face does not lie in a plane

It is a principal object of the present invention to provide a lightweight, relatively simple, transfer device which is small in size and low in cost to manufacture, which can serve selectively to combine or switch microwave signals between input and output ports in the device. Such a unit has particular utility in applications in satellites, space vehicles, and the like, where size and weight of microwave units must be minimized to the greatest possible extent. At the same time the units must be rugged and absolutely reliable in operation, since they are often operated by remote control from ground stations.
thus suggesting the obviousness of the modification.

Claims 9, 10, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olivieri et al. (US 2,999,213) in view of Cappelli (US 5,815,049).
9. Olivieri et al. teaches the waveguide switch rotor according to claim 1, but is silent further comprising a keying feature extending from the rotor bottom or top and extending from a location adjacent to the cylindrical rotor face and in a direction parallel to the axis of rotation.
Cappelli shows a waveguide switch rotor further comprising a keying feature (magnets 21, 23, 25, 27) extending from the rotor bottom or top and extending from a location adjacent to the cylindrical rotor face and in a direction parallel to the axis of rotation (rotation cw or ccw x-axis; magnets vertical y axis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide switch rotor disclosed by Olivieri et al. further comprising a keying feature disclosed by Cappelli.  Such a modification would have been obvious where both devices are drawn to waveguide switch rotors; keying features being well-known to align switched waveguide ports, Olivieri et al merely being silent; and where Cappelli (abstract) teaches;
A dual switch for coupling a waveguide microwave switch to a coaxial microwave switch. The waveguide microwave switch has a waveguide hollow member and a waveguide rotating section rotatably mounted about a rotational axis within the waveguide hollow member at one end. The coaxial microwave switch has a coaxial hollow member adjacent to the one end of the waveguide hollow member and a coaxial rotating section rotatably mounted within the coaxial hollow member about an axis coaxial with the rotational axis. The waveguide microwave switch is coupled to the coaxial microwave switch by at least one set of cooperating magnets fastened at a given radial distance from the rotational axis to the waveguide rotating section and the coaxial rotating section respectively, such that any rotation of the waveguide rotating section about the rotational axis will be followed by a corresponding rotation about the rotational axis of the coaxial rotating section. The set of magnets includes two magnets located radially opposite each other on the waveguide rotating section near its end and two pairs of magnets located radially opposite each other on the coaxial rotating section so that the magnets are centered between the pairs of magnets and repulse each other. This eliminates any openings between the waveguide microwave switch and the coaxial microwave switch and thus any radio-frequency leakage between the two switches.
thus suggesting the obviousness of the modification.
10. The waveguide switch rotor according to claim 9, wherein the keying feature further comprises a magnet receptacle configured for receiving a magnet (magnet cavity shown unlabeled). 
22. The waveguide switch housing according to claim 17, wherein the waveguide switch rotor further comprises a keying feature extending from one end of the rotor and from a location adjacent to the cylindrical rotor face and in a direction parallel to the axis of rotation (keying feature discussed in the reasons for rejection of the claims above). 
23. The waveguide switch housing according to claim 22, wherein the keying feature further comprises a magnet receptacle configured for receiving a magnet (magnet receptacle discussed in the reasons for rejection of the claims above). 
24. The waveguide switch housing according to claim 22, wherein the keying feature extends from rotor bottom (keying feature bottom location discussed in the reasons for rejection of the claims above).

Claim 15, 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Olivieri et al. (US 2,999,213) in view of Steidel (US 4,520,331).
15. Olivieri et al. teaches the waveguide switch rotor according to claim 1, but is silent further comprising a top keying feature extending from the rotor top and from a location adjacent to the cylindrical rotor face and in a direction parallel to the axis of rotation. 
Steidel shows a waveguide switch rotor wherein the top keying feature (magnets) comprises a hollow cylindrical member (center plate 14 comprising openings 92, 94 and cutouts 96, 98). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide switch rotor disclosed by Olivieri et al. further comprising a top keying feature disclosed by Steidel.  Such a modification would have been obvious where both devices are drawn to waveguide switch rotors; keying features being well-known to align switched waveguide ports, Olivieri 
et al. merely being silent; and where Steidel (abstract) teaches;
A rotary actuator for a microwave switch, including, a stationary armature formed by a core positioned along a particular axis and with a coil wound around the core to form at least one electromagnet and with the polarity at the end of the core in accordance with the direction of current flow through the coil upon the application of electrical energy to the coil, a rotor positioned adjacent to one end of the core and with the rotor supported for rotation in a plane perpendicular to the particular axis of the core, the rotor including a plurality of spaced permanent magnets located axially relative to the one end of the core and with the application of electrical energy to the coil providing axial excitation to produce magnetic interaction between the permanent magnets and the core and provide rotary travel of the rotor in one of two opposite directions in accordance with the direction of current flow through the coil, and a stop located in the path of rotation of the rotor to engage a portion of the rotor to limit the travel of the rotor between fixed positions.

thus suggesting the obviousness of the modification.
25. The waveguide switch housing according to claim 17, wherein the waveguide switch rotor further comprises a top keying feature extending from the rotor top and from a location adjacent to the cylindrical rotor face and extending in a direction parallel to the axis of rotation (keying feature top location discussed in the reasons for rejection of the claims above).
26. The waveguide switch housing according to claim 25, wherein the top keying feature comprises a hollow cylindrical member (hollow member keying feature discussed in the reasons for rejection of the claims above).
Allowable Subject Matter
Claims 5, 6, 12-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843